                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                            :
     MYONG JA JHANG et al,                                  :
                                                            :
                    Plaintiffs,                             :           CIVIL ACTION
                                                            :
                    v.                                      :           NO. 13-6359
                                                            :
     PAUL DONG UK KIM et al,                                :
                                                            :
                   Defendants.

                                             MEMORANDUM

TUCKER, J.                                                                     June 21, 2021

        Before the Court are Defendants’ Motion for Summary Judgment (ECF 295) and

Plaintiffs’ Response in Opposition (ECF 296). Upon careful consideration of the Parties’

submissions and for the reasons outlined below, Defendants’ motion is granted.

I.      FACTUAL AND PROCEDURAL BACKGROUND1

        This lawsuit is the unhappy result of a purported long con. Plaintiffs’ Amended

Complaint alleges fourteen “schemes” by the defendants. Some of these are allegations that the

defendants directly induced payments from Plaintiffs. Others allege that entities controlled by the

defendants were used to divert these monies towards other businesses. For reasons of clarity and

length, these allegations will be condensed. While a clear chronology is not provided by either

side, the initial investments at the center of this lawsuit happened during a span of time from

roughly January 2007 to 2013. Pls.’ Am. Compl. (ECF 280) ¶ 192. Plaintiffs state that they first

became aware of the alleged fraud in either November 2011 or February 15, 2012. See Id. at ¶¶


1
  This section draws primarily from Defendants’ Statement of Undisputed Material Facts (ECF 295). Where relevant
facts are disputed, this order will cite to Plaintiffs’ Response to the Statement of Undisputed Material Facts (ECF
296) or the Amended Complaint (ECF 280).

                                                        1
185-187 (stating that Plaintiffs “became concerned about” their investments in November 2011,

but also stating that “at all times prior to” February 15, 2012, they believed their investments

would result in retirement funds).

        Plaintiffs Kathleen Chung, a real estate agent, and Myong Jhang, a nurse, both met

Defendant Kyung Soon Kim (“Soon Kim”) while seeking real estate investments for their

retirement.2

        Soon Kim was ordained as a minister in Korea in 1995, and moved to the United States in

2002. He was a member of the General Assembly of the United Korean Presbyterian Overseas

Church. Soon Kim eventually joined the Philadelphia Presbytery of the Korea Presbyterian

Church (PPKPC), which was founded by Defendant Paul Dong Uk Kim (“Paul Kim”). Soon

Kim changed the name of the educational institution associated with PPKPC, the Pennsylvania

Theological School, to Global Mission Theological School (GMTS) on January 9, 2009.

        GMTS, one of the key entities in the series of events that led to this lawsuit, is located in

Melrose Park, Pennsylvania. The entity was an actual school with staffers. The institution

charged tuition, but did not give degrees.

        GMTS also managed a theological and religious philosophy school and offered an SAT

prep program, a divinity program, and an ESL school. Defendants contend that GMTS and Soon

Kim did not own or sell property, and that GMTS did not have a business relationship with

Henderson Christian University (HCU)—despite Soon Kim attempting to buy HCU. Plaintiffs

dispute this and say that these connections constituted “many and significant business

relationships” with HCU. Pls.’ Resp. Mot. Summ. J. (ECF 296) ¶ 24.




2
  Neither document explains who the third Plaintiff, Dong Il Kim, is, or how he met the defendants. The complaint
states that he currently is a resident of Philadelphia. Pls.’ Am. Compl. (ECF 280) ¶ 10.

                                                        2
       GMTS taught exclusively foreign students, most of whom were on visas to attend an

educational institution in the U.S. From 2014 to 2016, it was accredited as an ESL school.

       HCU, another of the Defendant entities, ordained pastors for the General Assembly of the

United Korean Presbyterian Overseas Church. Soon Kim received an honorary doctorate from

HCU for introducing students to the school, which trained the students as pastors. Defendants

contend that Soon Kim and GMTS did not contribute money to HCU. Plaintiffs dispute these

points and counter that HCU was “an entity to issue fake degrees for profit to fake pastors” and

note that HCU is not listed in the General Assembly organization chart provided in an exhibit

from Defendants. See Pls.’ Resp. Mot. Summ. J. (ECF 296) ¶ 31; Def’s Mot. Summ. J. (ECF

295-4) Ex. 6. However, Plaintiffs do not provide a citation to their claim that HCU was a fictious

organization.

       World Evangelical Mission, another Defendant entity, was operated by Paul Kim and

performed missionary work. Soon Kim succeeded Paul Kim as president.

       On January 9, 2009, Plaintiffs Chung and Jhang were named as officers in the bylaws of

GMTS. Soon Kim sought to expand businesses in Atlanta, North Carolina, and Los Angeles with

Chung and Jhang. The two plaintiffs also formed a business agreement with Defendant Paul Kim

to buy property. A check from GMTS was used to pay $50,000 and another $7,500 for a business

deal where Jhang and Chung would be receiving property. The money was not returned after the

deal fell through.

       The parties were also entangled in two proposed real estate purchases in the southeast.

The first was in Cramerton, North Carolina, where Soon Kim was to operate a school, while

Jhang would own the real estate housing the school and church. The proposal, which was paid by

Soon Kim to Dong Kim using a $50,000 GMTS check, fell through. Paul Kim sold the property



                                                3
to another person and refused to give the $50,000 back to Soon Kim. A second venture involved

Soon Kim, Chung, Jhang, and Paul Kim making a real estate purchase in Atlanta. Soon Kim paid

Paul Kim $30,000 in August 2016, but the two subsequently severed ties.

       Another of the business ventures implicated in this suit was Jabez Mission, Inc., a food

distribution business. The venture was incorporated by Soon Kim, Chung and Jhang, who all

shared equal financial control despite the lack of a written agreement. All three had the ability to

write checks. The bank account for the entity was opened by Soon Kim, Jhang and Chung in

May 2008. Chung invested in Jabez, but Jabez also transferred $99,000 on September 11, 2008

to Chung’s husband in Korea. Jabez also paid Jhang multiple times. Jhang wrote checks for

$100,000 and $160,000 in July and August to Jabez. The company was separate from GMTS,

and was created about a year before GMTS was established in 2009. It had about 30 customers,

and closed on September 30, 2009.

       Prior to 2010, Defendant Soon Kim and Plaintiffs Chung and Jhang operated businesses

together, including an Allentown, PA gas station—held 50/50 between Chung and Soon Kim—

and Jabez. The gas station was sold in 2011 for a loss.

       Another of the entities implicated in this lawsuit was KEU Corp., which was created by

Chung. Chung listed Jhang as the president of KEU in order to obtain a $276,345 loan from TD

Bank in February 2009. Jhang wrote a $240,000 check to Jabez from the loan. Jhang’s signature

for the TD Bank loan, according to Defendants, was not coerced or the result of deception.

Rather, Jhang believed that Chung, Soon Kim and herself would invest in Jabez as equal

partners, and that schools in North Carolina, Virginia, and Georgia would be opened. Plaintiffs

dispute this claim and say that Soon Kim lied to Jhang. Pls.’ Resp. Mot. Summ. J. (ECF 296) ¶

79.



                                                 4
        On October 31, 2013, Plaintiffs filed their complaint in this matter. It alleged that

Defendants snookered Plaintiffs into a series of investments under false pretenses orchestrated to

bleed them out of their retirement funds, and that these supposed schemes constituted an

enterprise under the Racketeer Influenced and Corrupt Organizations Act (RICO). Plaintiffs

claim that $3.26 million was stolen in this purported scheme, much of it gambled away at Sands

Casino in Bethlehem, Pennsylvania from 2012 to 2018. Pls.’ Resp. Mot. Summ. J. (ECF 296) ¶¶

105-107. Defendants seek summary judgment in their favor, chiefly contending that Plaintiffs

have failed to allege predicate acts under the RICO statute. Defs.’ Mot. Summ. J. (ECF 295) 17.

II.     LEGAL STANDARD

        Summary judgment can only be awarded when “there is no genuine issue as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a);

Liberty Mut. Ins. Co. v. Sweeney, 689 F.3d 288, 292 (3d Cir. 2012). To defeat a motion for

summary judgment, there must be a factual dispute that is both genuine and material. See

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–49, (1986); Dee v. Borough of Dunmore,

549 F.3d 225, 229 (3d Cir. 2008). A material fact is one that “might affect the outcome of the

suit under the governing law[.]” Anderson, 477 U.S. at 248. A dispute over a material fact is

“genuine” if, based on the evidence, “a reasonable jury could return a verdict for the nonmoving

party.” Id.

        The movant bears the initial burden of demonstrating the absence of a genuine dispute of

a material fact. Goldenstein v. Repossessors Inc., 815 F.3d 142, 146 (3d Cir. 2016). When the

movant is the defendant, she has the burden of demonstrating that the plaintiff “has failed to

establish one or more essential elements of her case.” Burton v. Teleflex Inc., 707 F.3d 417, 425

(3d Cir. 2013). If the movant sustains her initial burden, “the burden shifts to the nonmoving



                                                  5
party to go beyond the pleadings and come forward with specific facts showing that there is a

genuine issue for trial.” Santini v. Fuentes, 795 F.3d 410, 416 (3d Cir. 2015) (internal quotation

marks omitted) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587,

106 S. Ct. 1348, 89 L. Ed. 2d 538 (1986)).

       At the summary judgment stage, the court’s role is not to weigh the evidence and

determine the truth of the matter, but rather to determine whether there is a genuine issue for

trial. See Anderson, 477 U.S. at 249 (citations omitted); Jiminez v. All Am. Rathskeller, Inc., 503

F.3d 247, 253 (3d Cir. 2007). In doing so, the court must construe the facts and inferences in the

light most favorable to the non-moving party. See Horsehead Indus., Inc. v. Paramount

Commc'ns, Inc., 258 F.3d 132, 140 (3d Cir. 2001). Nonetheless, the court must be mindful that

“[t]he mere existence of a scintilla of evidence in support of the plaintiff’s position will be

insufficient; there must be evidence on which the jury could reasonably find for the plaintiff.”

Anderson, 477 U.S. at 252.

III.   ANALYSIS

       Throughout the Complaint, Plaintiffs allege a labyrinthine set of facts that—if true—

would constitute a profound outrage. Men of the cloth using their cultural and religious affinity

to bilk members of their own congregation out of their life savings over the course of nearly

seven years. The fatal problem with the Complaint is that it has not presented facts which would

allow for a jury to find a RICO violation, as will be detailed below. The RICO claims are based

on a series of alleged acts of mail and wire fraud. However, none of these alleged acts meet the

statutory requirements of either the wire or mail fraud statutes. Because of this failure to allege

instances of mail and wire fraud, there is no basis for the RICO claim, and therefore summary

judgment will be granted to Defendants on all claims of Count I of the Complaint. Furthermore,



                                                  6
this Court’s continued jurisdiction over the matter is discretionary without the RICO count.

Therefore, the rest of the complaint is also dismissed.

           A. Plaintiffs Have Failed to Demonstrate RICO Predicate Acts Under § 1962

        This motion is decided under the preponderance of evidence standard. Although

Defendants contend that the burden of proof should be beyond a reasonable doubt, precedent

dictates that in a civil RICO case the court should use the lower standard of proof—

preponderance of the evidence. See United States v. Local 560 of Int'l Bhd. of Teamsters, 780

F.2d 267, 279 n.12 (3d Cir. 1985) (“While we recognize that the defendants in such [RICO]

actions have significant interests at stake (i.e., financial, occupational, and reputational), these

interests are not sufficiently compelling to trigger a more stringent burden of proof”). Yet, the

Plaintiffs fail to properly allege RICO claims even under this lower standard.

        The RICO claims in this lawsuit fail due to Plaintiffs’ inability to present facts that would

lead a jury to conclude that Defendants engaged in conduct which constitutes “racketeering

activity” under 18 U.S.C. § 1962. Plaintiffs specify wire and mail fraud as the 18 U.S.C. § 1961

RICO predicate acts of the numerous “schemes” they allege Defendants defrauded them under.

A claim of mail fraud generically requires “establish[ing] beyond a reasonable doubt (1) the

defendant's knowing and willful participation in a scheme or artifice to defraud, (2) with the

specific intent to defraud, and (3) the use of the mails or interstate wire communications in

furtherance of the scheme.” United States v. Antico, 275 F.3d 245, 261 (3d Cir. 2001). For wire

fraud, a civil RICO complaint “must allege interstate use of the wire for each predicate act.”

Stanley v. IBEW, 207 Fed.Appx. 185, 189 (3d Cir. 2006). Allegations of wire fraud based on

telephone communications need evidence that the communications crossed state lines. Brice v.

Hoffert, No. 5:15-CV-4020, 2016 WL 4766301, at *4 (E.D. Pa. Sept. 13, 2016), rev'd on other



                                                   7
grounds by Brice v. Bauer, 689 F. App'x 122 (3d Cir. 2017). Emails can satisfy the interstate

commerce element without proof of crossing state lines. United States v. Fumo, No. CRIM.A.06-

319, 2009 WL 1688482, at *8 (E.D. Pa. June 17, 2009).

       Plaintiffs’ case rests on a contention that the dizzying number of Defendant business

entities, financial transactions, and individuals identified in their complaint—from GMTS to

Jabez Mission Inc., to Henderson Christian—were part of a deliberate enterprise to swindle

them. However, Plaintiffs fail to allege facts showing interstate activity connected to the vast

majority of the schemes recounted in the complaint; the rare exceptions involve conduct not

directed at Plaintiffs. They also fail to demonstrate the degree of intent to defraud Plaintiffs

through the business transactions that is necessary for those claims to be characterized under the

RICO statutes. Generally, the organization of the sections to follow is based on the order these

schemes are alleged throughout the complaint, which unfortunately does not present a model of

narrative clarity. Some are combined for brevity.

       1. The PTS/GMT School Scheme

       For the first scheme relating to the main entity at issue, GMTS, Plaintiffs cite multiple

checks paid by Plaintiffs Jhang, Kathleen Chung, and Dong Il to the defendants, as well as a

subsequent string of bad checks from various defendants to Plaintiffs. Pls.’ Am. Compl. (ECF

280) ¶¶ 57-68. The checks that are described in paragraphs 57, 59, and 60 were issued in

Pennsylvania and withdrawn or deposited at Pennsylvania banks. Plaintiff Chung’s checks as

described in paragraph 61 of the complaint appear to have been deposited or cashed in Cherry

Hill, NJ. Pls.’ Compl. (ECF 1-3) Ex. 8. However, the complaint fails to demonstrate whether

those checks were used by Defendants towards the schemes alleged, or even if the Cherry Hill

marked checks were mailed or wired between states.



                                                  8
       The checks described in paragraph 62 of the complaint were all executed and deposited

or cashed in Pennsylvania, except for number 8093, cashed in Los Angeles. Pls.’ Compl. (ECF

1-3) Ex. 9. Still, the complaint does not describe how this cashed check was used, or by whom.

Therefore, the specific check has not been connected to the alleged scheme.

       The checks described in paragraph 63 of the complaint again lack evidence that the funds

were taken out of or across state lines. Pls.’ Compl. (ECF 1-3) Ex. 10.

       Plaintiffs describe in paragraph 64 a promissory note, dated January 17, 2011, which is

meant to prove that Defendant Kyung Kim took $300,000 from Plaintiff Dong Il. But there is no

evidence given that the implied transaction actually occurred, how the money was moved,

whether it was mailed or wired for the purposes of the applicable fraud statutes, or if there was a

tie to interstate commerce. Pls.’ Compl. (ECF 1-3) Ex. 11.

       Plaintiffs go on to describe a series of bad checks from Defendants in paragraphs 65-68.

Of those checks, only six were even made out to any of the Plaintiffs—specifically, to Plaintiff

Dong Il, found in paragraphs 65 and 66. There is no evidence provided that any of the bad

checks identified were sent across state lines. Pls.’ Compl. (ECF 1-3) Ex. 12 and 13. Paragraphs

67 and 68 describe a series of bad checks that were not even written to any of the Plaintiffs, and

which again are not connected in Plaintiffs’ documents to interstate wire communications.

       Paragraph 70 of the complaint describes defendants seeking to assist two nonparties that

are barely connected to Plaintiffs. Pls.’ Compl. (ECF 1-3) bounced check # 1151 Ex. 14.

       2. The GMTS/Jabez Investment Scheme

       Plaintiffs allege the entity of Jabez Mission, Inc. was part of this overarching scheme to

defraud them. Among the alleged transactions is one where Plaintiff Chung communicated

internationally with her husband to have him wire funds from Korea to either the Jabez account



                                                 9
or directly to Chung. Pls.’ Am. Compl. (ECF 280) ¶ 76; Pls.’ Compl. (ECF 1-3) Ex. 19.

However, despite the evidence of an international transaction, a non-party—not Defendants—

made this transfer, and because of the lack of evidence that Defendants had induced this

transaction through deception, this is not a valid predicate act.

       3. The PTS/The GMT School/WEM, 1080 Sparrow, and GMT/Jabez/KEU Corp Schemes

       In these supposed schemes, Plaintiffs have alleged actions that are almost entirely

comprised of face to face interactions between the parties and with financial institutions, all in

Pennsylvania. The one exception is noted in paragraph 83 of the complaint, where documents

were faxed by a real estate company to Plaintiff Chung. The document appears to be faxed to

Pennsylvania real estate representatives, from a Pennsylvania company. Pls.’ Compl. (ECF 1-3)

Ex. 22. The KEU Corp. allegations do mention mail or wire activity, but the Complaint does not

directly connect the entity to fraudulent activity.

       4. The Stanton University Atlanta – Georgia, Harvest Mission, and Henderson Christian

           University Schemes

       In this group of schemes related to the creation of ostensible religious institutions outside

of Pennsylvania, Plaintiffs are still unable to demonstrate appropriate predicate acts. In

paragraphs 92-101 of the Complaint, there are no specific allegations of mailing or use of

interstate wire communications. See Pls.’ Compl. (ECF 1-3) Ex. 24 and 25. The exhibits

associated with the allegations regarding Harvest Mission show some faxes, but again no

evidence that they were sent from any of the Defendants, or that Exhibit 27, corrections to a

document submitted to the North Carolina Secretary of State, were transmitted by mail or wire

communications. Pls.’ Am. Compl. (ECF 280) ¶¶ 102-115; Pls.’ Compl. (ECF 1-3) Ex. 27. The




                                                  10
Henderson Christian University allegations again fail to illustrate mail or wire fraud, and simply

describe the establishment of a nonprofit and a lease. Pls.’ Am. Compl. (ECF 280) ¶¶ 116-118.

       5. Stanton University/Westminster University, and World Evangelical Mission Schemes

       The allegations under the Stanton/Westminster University heading simply describe the

setting up of a school. They do not connect the establishment of the school to the use of postal

mail or wires to further a fraudulent scheme, and the documents identified as establishing the

ownership of Stanton University do not involve Plaintiffs. See Pls.’ Am. Compl. (ECF 280) ¶¶

120-121; Pls.’ Compl. (ECF 1-3) Ex. 31 and 32. The payments detailed between the Defendants

in paragraphs 122-125 have a merely tangential relation to Plaintiffs, and the allegations rely on

GMTS being described as a “RICO enterprise”, a designation Plaintiffs do not actually

substantiate. Similarly, the allegations regarding the World Evangelical Mission (“WEM”) entity

simply assert that WEM is a “RICO enterprise”, and provide no evidence that the established

entity furthered an alleged scheme, or that money from the plaintiffs was taken to further this

entity. Pls.’ Am. Compl. (ECF 280) ¶¶ 130-132.

       6. Henderson Christian University/Paul Kim/Belk, and Hee Jung Park/K & P

           Development Schemes

       Plaintiffs’ allegations regarding the purchase of Henderson Christian University, another

of the educational institutions the parties tried to establish, merely demonstrate that Plaintiffs

Chung and Jhang were involved in Defendant Paul Kim’s attempts to purchase HCU. The

transactions Chung alleges were made in order to fund a down payment for the property were not

made via postal mail or interstate wire. The covering of Kim’s bounced check by Chung also did

not involve interstate wires. The letter from HCU’s president, detailed as Exhibit 42 of the

complaint, seeks students, but not investments, and does not connect to the alleged attempt to



                                                  11
induce Plaintiffs to invest in the Defendant entities. Pls.’ Am. Compl. (ECF 280) ¶¶ 133-142.

This presents difficulties given the allegation is that money was taken from Plaintiffs.

       Meanwhile, the alleged events around the “Hee Jung Park/K&P Development Scheme”

also fail to allege acts of interstate wire or mail fraud, because the events described all happened

in Pennsylvania. Furthermore, paragraphs 149-152 rely on Defendants allegedly submitting false

tax returns relating to the entities. However, the allegation that a third party entity was defrauded

makes it difficult for Plaintiffs to allege a RICO predicate claim on the basis of the act. See Anza

v. Ideal Steel Supply Corp., 547 U.S. 451, 458 (2006) (“The cause of [Plaintiff] Ideal's asserted

harms, however, is a set of actions (offering lower prices) entirely distinct from the alleged

RICO violation (defrauding the State [tax authority]).”).

       7. GMT/General Assembly/PPKPC Scheme

       Plaintiffs here describe activities—from the creation of documents regarding the

ownership of GMTS to the recruitment of foreign students from South Korea, among other

acts—that are largely unrelated to and not directed at Plaintiffs. The activities fail to demonstrate

mailed or wired interstate communications furthering a scheme to defraud Plaintiffs. Pls.’ Am.

Compl. (ECF 280) ¶¶ 153-174.

       8. Eric Wilenzik’s Scheme

       Plaintiffs allege here that an inaccurate student list from GMTS was provided to an arm

of the Department of Homeland Security. Id. at ¶ 178. The provision of these documents is again

unrelated to a purported scheme to defraud Plaintiffs. Furthermore, the claim that attorney Eric

Wilenzik assisted Defendants Kyung Kim and the General Assembly and PPKPC Defendants in

violating court orders from the Montgomery County Court of Common Pleas barring the




                                                 12
expansion of GMTS, is again unrelated to claims that money was stolen from Plaintiffs. Id. at ¶¶

179-182.

       Because of the Plaintiffs’ inability to appropriately plead the predicate acts of mail fraud

and wire fraud as defined under 18 U.S.C. § 1961 of the RICO statute, they failed to make a

proper claim for violation of 18 U.S.C. § 1962, and as such this Court does not need to reach the

question of civil remedies as detailed in 18 U.S.C. § 1964. The Court grants summary judgment

to Defendants on Count I.

           B. State Law Claims

       Given summary judgment on Count I, Plaintiffs’ Amended Complaint is left with seven

remaining counts; Counts II-VII asserting state law claims, and Count VIII seeking a declaratory

judgment. Under 28 U.S.C. § 1367(c)(3), district courts can decline to exercise supplemental

jurisdiction over a claim if “the district court has dismissed all claims over which it has original

jurisdiction.” Whether a district court decides to exercise supplemental jurisdiction once the

original jurisdiction claim[s] are dismissed is “purely discretionary.” Carlsbad Tech., Inc. v. HIF

Bio, Inc., 556 U.S. 635, 639, (2009). In making this decision, a district court should consider

“judicial economy, convenience and fairness to litigants.” See United Mine Workers of Am. v.

Gibbs, 383 U.S. 715, 726, (1966) (holding that “[I]f the federal claims are dismissed before trial .

. . the state claims should be dismissed as well.”)

       Looking at the remaining claims with an eye to the Gibbs factors, none weigh in favor of

this Court continuing to handle the lawsuit. Factor one, judicial economy, leans in favor of

dismissing the state law claims. As Defendants note in their motion, there is a civil proceeding in

the Philadelphia Court of Common Pleas; Jhang et al v. Park, Case No. 180300597, which arose

from the same alleged fraudulent conduct Plaintiffs attempted to refashion into a RICO case in



                                                 13
this action. Def’s Mot. Summ. J. (ECF 295) 37-38. Plaintiffs are involved in that case, as well as

key Defendants Hee Jung Park and Kyung Soon Kim. See Def’s Mot. Summ. J. (ECF 295-6) Ex.

27. In response to the mention of this case, Plaintiffs argue that the state law claims are properly

before this Court because the state level case only pertains to the KEU Corp. issues and not the

other entities described in the complaint. See Pls.’ Resp. Mot. Summ. J. (ECF 296) 25. This may

be true. However, Plaintiffs’ response on this issue does not address how or why this Court

should continue to hear their state law claims should summary judgment to be granted on the

RICO claims, as this Court has decided to do.

       Factor two, convenience, is not impacted by the dismissal of this lawsuit; the state law

claims can be pursued in the same area as this venue. Factor three, fairness to litigants, is also

unaffected; the possibility that the RICO claims in this lawsuit could be dismissed was part and

parcel of the outcomes Plaintiffs should have contemplated when filing this lawsuit.

Furthermore, the fact that discovery and depositions have been taken in this matter has no

bearing on whether the district court is obligated to continue to hear the case without the RICO

claims. See Annulli v. Panikkar, 200 F.3d 189, 202 (3d Cir. 1999) overruled on other grounds

by Rotella v. Wood, 528 U.S. 549, (2000) (“[Plaintiff] argues that two years of litigation, fifteen

pages of court docket, 1,800 pages of deposition testimony, and 2,800 pages of discovery

documents militate in favor of retaining jurisdiction over his case, especially as he was on the

eve of trial when the Defendants filed their motion for summary judgment. Although district

courts have chosen to retain pendent jurisdiction in similar situations, courts of appeals have

acknowledged the authority of district courts to refuse to do so. Here, we do the same.”). When a

federal claim fails, the district court has wide latitude to drop supplemental jurisdiction state law

claims. See Kach v. Hose, 589 F.3d 626, 650 (3d Cir. 2009) (affirming a district court’s



                                                 14
declination of supplemental jurisdiction over state law claims attached to a § 1983 claim

dismissed as being time barred).

       Because the federal claims in this suit fail, and this is a situation where a district court is

empowered to decline to exercise supplemental jurisdiction over any remaining state law claims,

we need not address the question of statute of limitations on the state law claims, or whether

Plaintiffs are entitled to a declaratory judgment. Counts II-VIII are dismissed.

IV.    CONCLUSION

       For the foregoing reasons, summary judgment for Defendants is entered on Count I. As

this Court is declining to exercise supplemental jurisdiction on Counts II-VIII, those claims are

dismissed without prejudice to an action filed in state court. The statute of limitations for those

state claims was tolled throughout the pendency of this action, and will be for another 30 days.

See 28 U.S.C. § 1367(d) (“The period of limitations for any claim . . . voluntarily dismissed at

the same time as or after the dismissal of the claim under subsection (a), shall be tolled while the

claim is pending and for a period of 30 days after it is dismissed unless state law provides for a

longer tolling period.”)

       An appropriate order follows.




                                                  15
